Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.            Claims 1-9 and 17-18 are directed to an allowable product (“a composition”).  Pursuant to the procedures set forth in MPEP § 821.04(B), Claim 14 (“a method”), previously withdrawn from consideration as a result of a restriction requirement, are now subject to being rejoined.  Specifically, since the applicants have amended non-elected, withdrawn claim 14 to contain the same limitations as those in allowable product claims, it is clear that applicants have fulfilled the conditions for rejoinder of claim 14 to claims 1-9 and 17-18.  Claim 14 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
3.            Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/12/2021 is hereby withdrawn.
4.	In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Benjamin Prebyl on March 10, 2022.  
The application has been amended as follows:
Claims 10-13 are cancelled as follows:
10.	(Cancelled).
11.	(Cancelled).
12.	(Cancelled).
13.	(Cancelled). 

Claim 14 is amended as follows:
14.	(Currently Amended) A method for adhesively bonding two substrates, the method comprising steps of:
i) 	applying [[a]] the composition according to claim 1 to a surface of a first substrate or to a surface of a first substrate and to a surface of a second substrate to form wet film(s) of the composition, 
ii) 	exposing the wet film(s) of the composition to air to form a first film of the composition on the surface of the first substrate, and optionally, a second film of the composition on the second substrate, and
first film of the composition on the surface of the first substrate with the surface of second substrate or contacting the first film of the composition on the surface of the first substrate with the second film of the composition on the surface of the second substrate to effect bonding between the substrates.

	Written descriptive support for this amendment is found at page 34, lines 9-20, of the specification as originally filed.

Claims 15 and 16 are cancelled as follows:
15.	(Cancelled).
16.	(Cancelled).

6.	These claims are renumbered as follows:
Claims 1-9 remain “Claims 1-9”.
Claim 14 becomes Claim 10, which depends on claim 1; reads as “A method for adhesively bonding two substrates, the method comprising steps of: i) applying the composition according to claim 1”. 
Claim 17 becomes Claim 11, which depends on claim 1; reads as “The composition according to claim 1”.    
Claim 18 becomes Claim 12.

Reasons for Allowance

	New claims 17 and 18 were added, which are supported by page 6, lines 5-10, page 17, lines 10-25, and page 18, lines 20-25 of the specification as originally filed.
	Thus, no new matter is present.
	See Claim Amendment filed 12/08/2021. 
8.	The claim objection set forth in paragraph 5 of the previous Office action mailed 10/14/2021 is no longer applicable and thus, withdrawn because the applicants amended claims 3 and 8-9 to correct their informalities. 
	See Claim Amendment filed 12/08/2021. 
9.	The 112(b) rejection set forth in paragraph 6 of the previous Office action mailed 10/14/2021 is no longer applicable and thus, withdrawn because the applicants amended claim 1 to provide the same with clarity.
	See Claim Amendment filed 12/08/2021.
10.	The present claims are allowable over the prior art reference of record, namely, Chofatt (US 2011/0306723), Platenberg et al. (US 2010/02345171), and Suzuki et al. (US 4,329,266). 
11.	Upon consideration of the issues in the present application based on applicants’ arguments presented at Pages 7-12 of their Remarks filed 12/08/2021, the 103 rejections set forth in Paragraphs 7 and 8 of the previous Office action mailed 10/14/2021 are deemed to be overcome.  In particular, none of these references relied upon individually or in combination teaches or would have suggested the claimed compositions comprising an aqueous polymer 
Accordingly, claims 1-9, 14, and 17-18 are deemed allowable over the prior art references of record.

Correspondence
12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 09/12/2019.